Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 1 of 62




      Exhibit B
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 2 of 62

                                                                            Service of Process
                                                                            Transmittal
                                                                            01/29/2019
                                                                            CT Log Number 534821621
TO:      Ali N. Miller, Senior Project Specialist
         Engle Martin & Associates, LLC
         5565 Glenridge Connector Ste 900
         Atlanta, GA 30342-4797

RE:      Process Served in Texas

FOR:     Engle Martin & Associates, LLC (Domestic State: GA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                     EMRAN, LLC AND WAEL SULEIMAN, PLTFS. vs. CATLIN SPECIALTY INSURANCE
                                     COMPANY, ET AL., DFTS. // To: ENGLE MARTIN & ASSOCIATES, LLC
DOCUMENT(S) SERVED:                  Citation, Petition, Certificate, Notice, Interrogatories, Request(s)
COURT/AGENCY:                        81st Judicial District Court Karnes County, TX
                                     Case # 190100015CVK
NATURE OF ACTION:                    Property Damage Litigation
ON WHOM PROCESS WAS SERVED:          C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:            By Certified Mail on 01/29/2019 postmarked on 01/23/2019
JURISDICTION SERVED :                Texas
APPEARANCE OR ANSWER DUE:            By 10:00 am on the Monday next following the expiration of 20 day after the date
                                     you were served this citation and petition
ATTORNEY(S) / SENDER(S):             Matthew J. Worrall
                                     Worrall Law Group, PLLC
                                     1201 Shepherd Dr.
                                     Houston, TX 77007
                                     832-423-4115
ACTION ITEMS:                        CT has retained the current log, Retain Date: 01/29/2019, Expected Purge Date:
                                     02/03/2019

                                     Image SOP

                                     Email Notification, Ali N. Miller AMiller@englemartin.com

SIGNED:                              C T Corporation System
ADDRESS:                             1999 Bryan Street
                                     Suite 900
                                     Dallas, TX 75201
TELEPHONE:                           214-932-3601




                                                                            Page 1 of 1 / RA
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
                                                CERTIFIEl7IMF/I
                               Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 3 of 62

                                                                                                 NEOPOST           FIRST-CLASS MAIL

                                                                                                 01/23/2019
       DENISE RODRIGUEZ                                                                          US POSTAGE   i$009.30e
KARNES COUNTY DISTRICT CLERK
                                           7015*1520 ODDS E373-5fim
  101 N.PANNA MARIA STE. 104                                                                                         ZIP 78118
     KARNES CITY, TX 78118                                                                                         041L10421195



                                                                                                               i
                   Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 4 of 62

                                       CITATION BY CERTIFIED MAIL - TRC 106                   COPY
THE STATE OF TEXAS:                                           Cause No. 19-01-00015-CVK

EMRAN, LLC ET AL. VS. CATLIN SPECIALTY                            I         IN THE DISTRICT COURT
INSURANCE COMPANY ET AL.                                                    81st/218™ JUDICIAL DISTRICT OF
                                                                            KARNES COUNTY, TEXAS


TO:    CT CORPORATION SYSTEM 1999 E^RYAN ST STE 900 DALLAS TX 75201-3136 -GREETING

 NOTICE TO Party Plaintiff: "You. have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 am on the Monday.next
following the expiration of 20 day after the date you were served this citation arid petition, a default
judgment may be taken against you." trcp. 99

You are hereby commanded to'appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION at
jr before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of sen/ice of this
citation before the Honorable 81ST/218TH District Court of Karnes County, at the Courthouse in said County in
Karnes City, Texas. Said PLAINTIFF'S ORIGINAL PETITION was filed in said.court on the 22nd day of
January, 2019 in the above entitled cause.

The nature of the party’s demand is fully shown by a true and correct copy of PLAINTIFF'S ORIGINAL
PETITION accompanying this citation and made a part hereof.

Issued and given under my hand and seal of said Court at Karnes City, Texas on this the 23rd day of
January, 2019.
                                                                                                />:       ..'ii    •■/■A
                                                                                                              •A    \<^\
Attorney for Plaintiff or Plaintiff:              Clerk of the Court:
MATTHEW J WORRALL                                DENISE RODRIGUEZ                                   ~r
1201 SHEPHERD DR                              . KARNES COUNTY DISTRICT CLERK
                                                                                               Sr
HOUSTON TX 77007                                101 N. PANNA MARIA AVE., STE. 104
PHONE: 832-423-4115                             KARNES CITY, TEXAS 78118



                                                                      By.                                Deputy

                                 CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

Came to hand on the 23rd day of January, 2019 at                o’clock    M and executed the 23rd dav of
January. 2019 by mailing the same to ENGLE MARTIN & ASSOCIATES. LLC at CT CORPORATION
SYSTEM 1999 BRYAN ST STE 900 DALLAS TX 75201-3136 by registered or certified mail, return receipt
requested, a true copy of this citation with a copy*o1vthe»$etition were attached thereto.

Certified Mail #: 70151520000223735809 .-fr; >•..........
Fees............$100.00                  °     ^                                     ISE R;   jGUEZ, District Clerk
                                      5           ff4                 ;£f
                                                                                              arp^gomty , Texas
                                               •r.   ■   ♦.   J^iSl
                                                               /    By'                                  Us
                                                                                                            Deputy
                                                Y-, A         v        ^
[Attach return receipts with addressee's sign at u re~1p reve rse& i d e]
           Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 5 of 62
                                              19-01-00015-CVK
                                                                                       Filed: 1/22/2019 3:58 PM
                                                                                       Denise Rodriguez
                                                                                       District Clerk
                                                                                       Kames County, Texas
                                                                                       Melissa Alvarez
                                        Cause No. 19-01-00015-CVK

 EMRAN, LLC AND WAEL SULEIMAN                            §                         IN THE DISTRICT COURT
                  Plaintiff,                             §
 v.                                                      §
                                                         §              • ' KARNES COUNTY, TEXAS
                                                         §
/ CATLIN SPECIALTY INSURANCE                             §               ' 81 ST
  COMPANY, ENGLE MARTIN &                                §                             JUDICIAL DISTRICT
  ASSOCIATES, LLC, AND MCCLELLAND                        §•
  AND HINE, INC.                                         §
                     Defendant.                          §



                               PLAINTIFF’S ORIGINAL PETITION
   i’. f




TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, EMRAN, LLC, (hereinafter referred to as “Emran, LLC”) and WAEL

SULEIMAN (collectively “Plaintiff’) and files this Original Petition against Defendants, CATLIN

SPECIALTY INSURANCE COMPANY (“Catlin                            Specialty”),   ENGLE MARTIN &

ASSOCIATES, LLC (“Engle Martin”), and MCCLELLAND AND HINE, INC. (“McClelland”)

(collectively “Defendants”) and respectfully would show this court as follows:

                                               PARTIES

1..1        Plaintiff, Emran LLC, is a company licensed to do business in Texas with property in

Kames, Texas.

1.2         Plaintiff, Wael Suleiman, is a natural person residing in Texas with property in Kames,

Texas.

1.3         Defendant, Catlin Specialty, is a foreign insurance company that engaged in the business

of insurance in the State of Texas at all times material to this action, operating for the purpose of

accumulating monetary profit. Catlin Specialty regularly conducts the business of insurance in a


                                               Page lof 58
                     Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 6 of 62




               systematic and continuous manner in the State of Texas;           Catlin Specialty may be served with

               process by serving certified mail, return receipt requested, to Texas Commissioner of Insurance,

              333 Guadalupe, Austin, Texas 78701 who can forward process to Sarah Mims, Assistant
                                                                      •                • *2.                    •


               Secretary. 505 Eagleview Boulevard, Suite 100. Exton, Pennsylvania 1 9341-0636.

         a     1.4 • Upon information and belief, Defendant, Engle Martin, is a foreign corporation operating

               out of its Texas offices for the purpose of accumulating monetary profit. Engle Martin regularly

               engages in the business of adjusting insurance claims in Texas and may be served with process

              through its registered agent via certified mail,, return receipt requested, to CT Corporation
‘“I *'                                                                      <'
                                                                           l;
               System, 1999 Bryan St., Ste. 900, Dallas, TX, 75201-3136.

               1.5     Upon information and belief, Defendant, McClelland is a Texas corporation operating for

               the purpose of accumulating monetary profit with a principal place of business in San Antonio,

               Texas. McClelland may be served with process by serving its registered agent by certified mail,

             . return receipt requested, to Gilbert C. Hine Jr., 2202 Thousand Oaks, Suite 100, San Antonio,

               TX 78270.

                                                       DISCOVERY LEVEL

               2.1    Plaintiff intends for discovery to be conducted under Level 2 of Rule 190 of the Texas

               Rules of Civil Procedure.

                                                        JURISDICTION

               3.1    The Court has jurisdiction over this controversy because the damages are within the

              jurisdictional limits of this court. Plaintiff is seeking monetary relief over $200,000 but not more

               than $ 1,000,000. Plaintiff reserves the right to amend this petition during and/or after the discovery

               process.



                                                            Page 2 of 58
             Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 7 of 62




       3.2     The Court has jurisdiction over Defendants, .because Defendants engaged in the business

       of insurance in the State ofTexas, McClelland is located in Texas, and Plaintiffs causes of action

       arise out of Defendants’ business-activities in the State ofTexas.

                                                      VENUE

       4.1     Venue is proper'in Karnes County under Tex. Civ. Prac. & Rem. Code 15.002(a)(1) as all

      ' or a substantial part of the events or omissions giving rise to this claim occurred in Karnes County.

       In particular, the Property.at issue and the adjustment of the claim by Defendants for losses under

       the policy (including payments to. be made to Plaintiff under the Policy) were conducted in Karnes       , ;•••

       County, Texas. Id. Investigations and policy representations including communications to and

•V.   • from Defendants and Plaintiff including*telephonescalls, mailings, and other communications to

       Plaintiff occurred in Karnes County, Texas. Id.

                                         CONDITIONS PRECEDENT

       5.1     All conditions precedent to recovery has been performed, waived or have occurred.

                                                      FACTS

       6.1     Plaintiff is the owner of insurance policies numbered 4200903364 and 4200903790 issued

       by Catlin Specialty and McClelland (“the Policy”).

       6.2     Plaintiff owns a large commercial building located at 115 N. Esplanade, Karnes City, Texas

       78118, in Kames County (hereinafter referred to as “the Property”).            Catlin Specialty and

       McClelland sold the Policy, insuring the Property, to Plaintiff.

       6.3     Policy 4200903364 insures the Property for wind and hail damage to the Property during

       the policy period August 10, 2016 through August 10, 2017 and Policy 4200903790 insures the

       Property for wind and hail damage to the Property during the policy period August 10, 2017

                                                    Page 3 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 8 of 62




through August 10, 2018.

6.4    A.hail storm damaged the Property during the Policy 4200903364’s policy period and

Hurricane Harvey’s winds and rain damaged the Property on of around August* 31, 2017

(collectively “the Storms”). Hurricane Harvey’s wind and rain damaged the Property’s roof and

interior ceilings and sheetrock. The hail storm damaged the Property including extensive damage;

to Plaintiffs metal roof, awning, siding, gutters and interior drywall.

*6.5    On or about August 25, 2017, Hurricane Harvey, recognized as one of the most devastating

natural disasters in .United States history, made landfall in Texas as a Category 4 hurricane with
                                                                                                  .
wind speeds of up to 150 miles per hour. Hurricane Harvey’s winds and rain traveled along.

southeast Texas wreaking billions of damages to private and public property including Karnes

County, Texas. The Texas Governor Greg Abbott estimated that Hurricane Harvey’s damages

will total a historic $180 billion.

6.6     Plaintiff subsequently submitted two claims to Catlin Specialty and McClelland for the

damage the Property sustained as a result of the Storms. Defendants assigned claim number 100-

00-005992 to the Hurricane Harvey wind claim (the “Harvey Claim”) and claim number 100-00-

007417 to the hail damage claim (the “Hail Claim”) (collectively “the Claims”). Plaintiff

requested that Catlin Specialty cover the cost of repairs, including but not limited to replacement

of the roof for both Claims. The Storms wind and hail caused extensive damage to the roof

systems, also resulting in multiple storm-created openings that allowed water to enter the interior

of the business, causing interior damage to ceiling tiles and walls.

6.7     Catlin Specialty and McClelland assigned Engle Martin to inspect the property for both

claims. Engle Martin assigned its adjuster Patrick McEnaney (“the adjuster”) to handle the Harvey

Claim. The adjuster’s inspection allegedly occurred on September 21,2017. For over a year after


                                            Page 4 of 58
         Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 9 of 62




  the inspection, Defendants never notified Plaintiff of its coverage determination for the Harvey

  Claim. In fact,.Defendants failed to promptly adjust Plaintiffs Harvey Claim as Plaintiff did not

  receive a written coverage denial by Catlin Specialty or McClelland untihNovember 8, 2018 when

  Plaintiffs insurance agent asked Catlin Specialty and McClelland for an update. The denial letter

* was sent via email on November 8, 2018 and wrongfully denied the Harvey Claim in full.

  6.8     Apparently, Catlin Specialty’s and McClelland’s adjuster responsible for handling the

 . Harvey Claim, Steve Henning, no longer works for the company and Catlin Specialty and

 - McClelland intentionally and knowingly failed to notify Plaintiff of Steve Henning’s coverage

  determination before his departure. According to email correspondence Catlin Specialty and

  McClelland sent to Plaintiffs insurance agent on November 8, 2018, Steve Henning arbitrarily

  closed the file and wrongfully denied the Harvey Claim due to “vacancy issues” and “maintenance-

  related issues.” However, this was never disclosed to Plaintiff until Plaintiffs insurance agent

  forwarded him the November 8, 2018 email after Plaintiff asked for an update. Plaintiff is yet to

  receive any correspondence or documentation of findings from Steve Henning.

  6.9     Engle Martin’s denial letter received on November 8, 2018 denied the Harvey Claim by

  cutting and pasting inapplicable exclusions in a form denial letter created in 2014. Catlin Specialty

  and McClelland mispresented the exclusions provided under its Policy with Plaintiff. In its denial

  letter, Catlin Specialty and McClelland cited exclusions that are completely inapplicable to

  Plaintiffs Policy in violation of Texas law. Furthermore, the denial letter does not mention

  “vacancy issues” even though it is clear Defendants wrongfully denied the Harvey Claim for

  “vacancy issues.”

  6.10    Plaintiff is yet to receive any clear documentation of Engle Martin and Patrick McEnaneys

  inspection. Plaintiff is yet to receive any photographs, estimates or reports of Engle Martin and


                                              Page 5 of 58
             Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 10 of 62




      Patrick McEnaney’s inspection of the Property. .

      6.11. Next, Engle Martin assigned its adjuster Jason Hodge (“the second adjuster”) to handle the

      Hail Claim. That inspection allegedly occurred on April 1*7, 2018. For over nine months after the

    - inspection, Defendants failed to notify Plaintiff of their coverage determination for the Hail Claim.   ,

    . !n fact, Defendants failed to promptly adjust Plaintiffs Hail Claim-as Plaintiff did not receive a

      written coverage denial by Defendants until January 15, 2019 in response to Plaintiffs pre-suit

'     demand letter. The denial-letter received on January 15, 2019 wrongfully denied the Hail Claim

      in full and no payment was issued.

    • 6.12    Once again, Engle Martin’s denial letter received on January 15, 2018 denied the Hail

      Claim by cutting and pasting inapplicable exclusions in the same form denial letter. Catlin

      Specialty and McClelland mispresented the exclusions provided under its Policy with Plaintiff and

      the exclusions were not discussed in any other documentation. In its denial letter, Catlin Specialty

      and McClelland cited exclusions that are completely inapplicable to Plaintiffs Policy in violation

      of Texas law. Furthermore, the denial letter does not mention “vacancy issues” even though it is

      clear Defendants wrongfully denied the Hail Claim for “vacancy issues.”

      6.13    Catlin Specialty and McClelland’s denial ofthe claims were based entirely on an improper

      and unreasonable inspection by Engle Martin & Associates, an adjusting firm that is consistently

      hired by insurance companies to perform and outcome-oriented investigation with the sole purpose

      of producing favorable reports in an effort to deny claims and receive repeat business from Catlin

      Specialty and McClelland. The adjusters were improperly trained and failed to perform a thorough

      investigation of the Claims spending an inadequate amount of time inspecting the Property and

      determining the amount and cause of the damages. The adjusters conducted a substandard

      inspection of Plaintiffs Property. Catlin Specialty and McClelland failed to promptly adjust


                                                  Page 6 of 58
           Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 11 of 62




• ■ Plaintiffs claims as Plaintiff did not receive, a denial of coverage by Catlin Specialty and

   McClelland within a reasonable time.

   6.14     Catlin Specialty and McClelland and their personnel failed to thoroughly review and

   properly supervise the work of Engle Martin and its assigned adjusters which ultimately led to the

   approving an improper adjustment and an inadequately unfair denial of Plaintiffs claims. As a

   result of Defendants’ wrongful acts and omissions set forth above and further described herein,

   Plaintiff was wrongfully denied on the claims and has suffered damages. After the adjusters’

   unreasonable investigation, the adjusters failed to timely send correspondence to the insured with

   Defendants’ claim decision. Further, Defendants failed to address the ordinance law coverages

   that Plaintiff will be required to follow when it replaces the damaged roof.

   6.15 . Defendants set about to deny and/or underpay on properly covered damages. Defendants

   failed to provide full coverage for the damages sustained by Plaintiff and under-scoped Plaintiffs

   damages, thereby denying adequate and sufficient payment on Plaintiffs claims. As a result of

   Defendants’ unreasonable investigation, Plaintiffs claims were improperly adjusted, and Plaintiff

   was wrongfully denied on the claims and has suffered damages.

   6.16     The mishandling of Plaintiff s claims has also caused a delay in Plaintiffs ability to fully

   repair the Property, which has resulted in additional damages. Plaintiff has lost a tenant and has

   not been able lease the Property due to the covered damage. To this date, Plaintiff has yet to

   receive the full payment that it is entitled to under the Policy.

   6; 17    As detailed in the paragraphs below, Catlin Specialty and McClelland wrongfully denied

   Plaintiffs claims for repairs of the Property, even though the Policy provided coverage for losses

   such as those suffered by Plaintiff. To date, Catlin Specialty continues to delay in the payment for




                                                Page 7 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 12 of 62




the damages to the* Property. As such, Plaintiff has not been paid in full for the damages to the

Property.

6.18 .Catlin Specialty and^McClelland failed to perform its contractual duties to adequately

compensate Plaintiff under the terms of the Policy. Specifically, it refused to pay the full proceeds

for damages covered :by the Policy, although due demand was made for proceeds to be paid in an

amount sufficient to cover the damaged property, and all conditions precedent to recovery upon

the Policy had been carried out and accomplished by Plaintiff.            Catlin Specialty’s'conduct

constitutes a breach of the insurance contract between Catlin Specialty and Plaintiff.

6.19    Catlin Specialty and McClelland misrepresented to Plaintiff that the damage to the Property

were not covered under the Policy, even though the damage was caused by a covered occurrence.

Furthermore, the Defendants misrepresented the reasons for their denial of coverage. Defendants’

conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. Tex.

Ins. Code § 541.060(a)(l). Defendants denied coverage by cutting and pasting blanket exclusions

from an inapplicable policy over one year after the inspection. Defendants’ denial letter to Plaintiff

misrepresents the exclusions provided under the Policies, violating the Texas Insurance Code.

6.20    Defendants failed to make an attempt to settle Plaintiffs claims in a fair manner, although

it was aware of its liability to Plaintiff under the Policy. Defendants’ conduct constitutes a

violation of the Texas Insurance Code, Unfair Settlement Practices.                Tex. Ins. Code §

541.0060(a)(2)(A).

6.21    Defendants failed to explain to Plaintiff the reasons for its offer of an inadequate settlement.

Specifically, Defendants failed to offer Plaintiff adequate compensation, without any explanation

why full payment was not being made. Furthermore, Defendants did not communicate that any

future settlements or payments would be forthcoming to pay for the entire losses covered under


                                              Page 8 of 58
            Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 13 of 62




     the Policy, nor did they provide any explanation for the failure to adequately settle. Plaintiff s

     claims. Defendants’ conduct is a violation of the Texas Insurance Code, Unfair Settlement.

     Practices. Tex. Ins. Code § 541.060(a)(3).

     6.22    Defendants failed to affirm or deny coverage of Plaintiff s claims within a reasonable time.

     Specifically, Plaintiff did:,not receive timely indication of acceptance or rejection, regarding.4he .

     full and entire claims, in writing from Defendants. Defendants’ conduct constitutes a violation of

>•   the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code § 541.060(a)(4)..

     6.23    Defendants refused to fully compensate Plaintiff, under the terms of the Policy, even

     though Defendants failed- to conduct a reasonable investigation.          Specifically, Defendants

     performed an outcome-oriented investigation of Plaintiffs claims, which resulted in a biased,

     unfair, and inequitable evaluation of Plaintiffs claims on the Property. Defendants’ adjuster no

     longer worked for Defendants when Defendants denied the claims and as a result Defendants

     denied the claims without a proper investigation. Defendants’ conduct constitutes a violation of

     the Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code § 541.060(a)(7).

     6.24    Defendants failed to meet its obligations under the Texas Insurance Code regarding timely

     acknowledging Plaintiffs claims, beginning an investigation of Plaintiffs claims, and requesting

     all information reasonably necessary to investigate Plaintiffs claims, within the statutorily

     mandated time of receiving notice of Plaintiffs claims. Defendants did not provide notice of its

     denial of the Harvey Claim to Plaintiff until November 8, 2018 and the Hail Claim until January

     15, 2019. Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt

     Payment of Claims. Tex. Ins. Code § 542.055.




                                                  Page 9 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 14 of 62




6.25      Defendants failed to accept or deny Plaintiffs full and entire claims within the statutorily

mandated time of receiving all necessary information. Defendants’ conduct constitutes a violation

of the Texas Insurance Code, Prompt Payment of Claims. Tex. lNSrCODE § 542.056.

6.26      Defendants failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, it has delayed full payment of Plaintiff s claims

longer than allowed and, to date, Plaintiff has not received full payment for the claims.

Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

Claims. Tex. Ins. CODE § 542.058.

6.27      From and after the time Plaintiffs claims were presented to Defendants, the liability of

Catlin to pay the full claims in accordance with the terms of the Policy was reasonably clear.

However, Defendants refused to pay Plaintiff in full, despite there being no basis whatsoever on

which a reasonable insurance company would have relied to deny the full payment. Defendants’

conduct constitutes a breach of the common law duty of good faith and fair dealing.

6.28      Defendants knowingly or recklessly made false representations, as described above, as to

material facts and/or knowingly concealed all or part of material information from Plaintiff. As a

result of Defendants’ wrongful acts and omissions, Plaintiff was forced to retain the professional

services of the attorney and law firm who are representing Plaintiff with respect to these causes of

action.

6.29      Defendants’ representation that there was no covered damage and no evidence of covered

damage to the roof and interior were false and misleading because Plaintiffs Hurricane Harvey

and Hail Claim damages both well exceed the deductible covered under the.policy. Defendants

knowingly and intentionally utilized an outcome-oriented, limited inspection to misrepresent that




                                             Page 10 of 58
         Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 15 of 62




there are no covered damages to the roof or interior caused by the Storms.                   These

 misrepresentations allowed Catlin to exclude covered damages to the Property.

 6.30     Plaintiffs experience is not an isolated case.      The acts and omissions Defendants

 committed in this case, or similar acts and omissions, occur with such frequency that they

 constitute a general business practice of Defendants with regardlp handling these types of claims.

 Defendants’ entire process is unfairly designed to reach favorable outcomes for the company at

the expense of the policyholders.

 6.31     On June 1,2017, Governor Abbott signed House Bill 1774 into law as Section 542A of the

Texas Insurance Code. Section 542A.003 requires detailed, comprehensive pre-suit notice that is

 intended to make the claims litigation process more transparent and potentially avoid unnecessary

 lawsuits. Upon receiving notice, an insurer has a right to conduct an inspection and even make an

 offer to avoid litigation. When an insurance company utilizes Section 542A properly, an insurance

 carrier and insured can avoid protracted litigation over a clear claim.

• 6.32    In compliance with Section 542A.003, Plaintiff gave its pre-suit notice on November 13,

 2018. The pre-suit notice provided a comprehensive outline of Plaintiffs claims, damages, and

 quantified the loss at that point in time. Instead of hiring an unbiased adjusting company to

 perform an inspection, Defendants simply had Engle Martin send another form denial letter.

                   FIRST CAUSE OF ACTION BREACH OF CONTRACT

 7.1      Each of the foregoing paragraphs is incorporated by reference in the following:

 7.2.     As outlined above, Catlin Specialty had a contract of insurance with Plaintiff. Catlin

 Specialty breached the contract by its failure/and or refusal to pay for covered damages under the

 Policy. As a result of the Catlin Specialty’s breach, Plaintiff suffered legal damages.




                                             Page 11 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 16 of 62




      SECOND CAUSE OF ACTION - VIOLATIONS OF,TEXAS INSURANCE CODE

8.1     Each of the foregoing paragraphs is incorporated by reference in the following:-

8.2     Defendants misrepresented to'•Plaintiff a material fact or policy provision relating to

coverage at issue in violation of Tex. Ins. Code § 541.060 (a)(1).

8.3     Defendants unfair settlement practices, as.described above, of failing to attempt in good •

faith to effectuate a prompt, fair, and equitable settlement of the Claims, even though liability

under the Policy had become reasonably clear, constitutes a violation of Tex. Ins. Code §

541.060(a)(2)(A).

8.4     Defendants failed to provide promptly a reasonable explanation, in relation to the facts or

applicable law, for the denial of a claim, in violation of Tex. Ins. Code § 541.060(a)(3).

8.5     Defendants failed to adopt and implement reasonable standards for the prompt

investigation of claims arising under its policies.

8.6     Defendants failed within a reasonable time to affirm or deny coverage of a claim to a

policyholder; or submit a proper reservation of rights to a policyholder in violations of Tex. Ins.

Code § 541.060(a)(4).

8.7     Defendants refused to pay the Claims without conducting a reasonable investigation with

respect to the Claims in violation of Tex. Ins. Code § 541.060(a)(7).

8.8     Defendants misrepresented the insurance policy under which it affords property coverage

to Plaintiff, by making an untrue statement of material fact, in violation of Tex. Ins. CODE §

541.061 (1).

8.9     Defendants misrepresented the insurance policy under which it affords Property coverage

to Plaintiff by failing to state a material fact that is necessary to make other statements made not

misleading, in violation of Tex. Ins. Code § 541.061 (2).


                                             Page 12 of 58
        Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 17 of 62




 8.10    Defendants misrepresented the insurance policy under which it affords property coverage

 to Plaintiff by making a statement in such a manner as to mislead a reasonably prudent person to

 a false conclusion of material fact and failing to disclose a matter required by law to be disclosed,

 in violation of Tex. Ins. Code § 541.061 (3) and Tex. Ins. Code § 541.0002 (1).

 8.11    Defendants failed to acknowledge within reasonable promptness pertinent communications

 relating to Plaintiff’s claims arising under Plaintiffs insurance policy.

 8.12 < Defendants knowingly committed the foregoing acts, with actual knowledge of the falsity, .

 unfairness, or deception .of the foregoing acts and practices, in violation of Tex. Ins. Code §

 541.002 (1).

                THIRD CAUSE OF ACTION - PROMPT PAYMENT OF CLAIM

 9.1     Each of the foregoing paragraphs is incorporated by reference in the following:

 9.2     Plaintiff is entitled to interest and attorney fees for violating the Texas Insurance Code,

 Prompt Payment of claims Tex. INS. CODE-§542.051 et. seq.

 9.3     Catlin Specialty failed to acknowledge receipt of the Claims in violation of Tex. Ins. Code

 §542.055(a)(l).

 9.4     Catlin Specialty failed to timely commence investigation of the Claims or to request from

• Plaintiff any additional items, statements or forms that the Defendants reasonably believe to be

 required from Plaintiff in violation of Tex. INS. Code §542.055(a)(2)-(3).

 9.5     Catlin Specialty failed to notify Plaintiff in writing of its acceptance or rejection of the

 Claims not later than the 15th business day after receipt of all items, statements and forms required

 by Catlin Specialty in violation of Tex. Ins. Code §542.056(a).

 9.6     Catlin Specialty delayed the payment of Plaintiff s Claims following its receipt of all items,

 statements, and forms reasonably requested and required, longer than the amount of time provided -


                                             Page 13 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 18 of 62




for under Tex. INS. CODE §542.058(a).

9.7     Each of the actions described herein were done, knowingly as described in the Texas

Insurance Code and were the producing cause of Plaintiff s damages.

9.8     Plaintiff makes a claim for statutory interest penalties along with reasonable attorney’s fees

for violation of Texas Insurance Code Subchapter B pursuant to Tex. Ins. Code §542.060.

                    FOURTH CAUSE OF ACTION - BREACH OF DUTY
                         OF GOOD FAITH & FAIR DEALING
iO/1    Each of the foregoing paragraphs is incorporated by reference in the following:

10.2    Catlin Specialty, as the property coverage insurers, had a non-delegable duty to deal fairly

and in good faith with Plaintiff in the processing of the Claims. Catlin Specialty breached this

duty by refusing to properly investigate and effectively denying insurance benefits. Catlin

Specialty knew or should have known that there was no reasonable basis for denying or delaying

the required benefits. As a result of the Catlin Specialty’ breach of these legal duties, Plaintiff

suffered legal damages.

            FIFTH CAUSE OF ACTION - BAD FAITH PUNITIVE DAMAGES

11.1    Each of the foregoing paragraphs is incorporated by reference in the following:

11.2    Defendants acted fraudulently and with malice in denying and delaying Plaintiffs Claims

for benefits. Defendants had actual subjective awareness of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, or welfare of Plaintiff.

                     SIXTH CAUSE OF ACTION - DTPA VIOLATIONS

12.1    Each of the foregoing paragraphs is incorporated by reference in the following:

12.2    The Deceptive Trade Practices-Consumer Protection Act (DTPA) provides additional

protections to consumers who are victims of deceptive, improper, or illegal practices. Defendants’

violations of The Texas Insurance Code, as set forth herein, specifically violates the DTPA as well.

                                            Page 14 of 58
          Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 19 of 62




  Defendants has also acted unconscionably, as that term is defined under the DTPA

  12.3     Each of the actions described herein were done “knowingly” as that term is used in the

  DTPA and were a producing cause of Plaintiff s damages.

                                             KNOWLEDGE

  13.1 ■ -Each of the acts described above, together and singularly, was done “knowingly’-5 as that

  term is used in the Texas Insurance Code and were a producing cause of Plaintiff s damages.

                                               DAMAGES

  14.1     -Plaintiff would show that all of the aforementioned acts, taken together or singularly,

  constitute the producing causes of the damages sustained by Plaintiff.

  14.2     Plaintiff is entitled to the actual damages resulting from the Defendants’ violations of the

• law. These damages include consequential damages to its economic welfare from the wrongful

  denial and delay of benefits including the loss of the Property and business; and the other actual

  damages permitted by law. In addition, Plaintiff is entitled to exemplary damages.

  14.3     For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, which is

  the amount of Plaintiffs claims less the applicable deductible, together with attorney’s fees.

  14.4     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

  is entitled to actual damages, which include the loss of the benefits that should have been paid

  pursuant to the Policy, court costs, and attorney’s fees. For knowing conduct of the acts described

  above, Plaintiff ask for three times their actual damages. Tex. Ins. Code § 541.152.

  14.5     Plaintiff is entitled to statutory interest as damages under the Texas Insurance Code

  542.060(c).

  14.6     Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum legal

  rate.


                                               Page 15 of 58
        Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 20 of 62




 14.7    Plaintiff is entitled to the recovery of attorneys’ fees pursuant to Tex. Civ. PraC. & Rem.

 Code §38.001, Tex. Ins. Code §542.060(a)-(b), the Tex. Bus. & Commerce Code §17.50 and

 Tex. Civ. Prac. & Rem. Code §37.009.

 14.8    As a result.:of the Defendants’ acts and/or omissions, Plaintiff has sustained damages in

- excess of the minimum jurisdictional limits of this Court.




                                             Page 16 of 58
             Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 21 of 62




                                           DISCOVERY REQUESTS

      15.1 . Pursuant to Texas Rules of Civil Procedure 194, Plaintiff requests that each Defendants

      disclose; within (50) days of service of this request, the information or materials described in Texas

      Rule of Civil Procedure 194.2(a)-(l).

      15.2    Defendants are requested to respond .to the. interrogatories and requests for production,

      attached as Exhibit “A” within fifty (50) days, in accordance with the instructions stated therein.

                                                 JURY DEMAND
      16.1    Plaintiff hereby demands a trial by jury. The necessary jury fee has been paid.
                                                       PRAYER

              WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this court site Defendants

      to appear and answer herein and that Plaintiff have judgment taken against Defendants and                -* *v*



      recovers from Defendants all damages allowed by law, and that Plaintiff be awarded attorneys’

      fees for trial and any appeal of this case, for pre-judgment and post judgment interest as allowed

.»*   by law, costs of court, and such other and further relief, both general and special, at law or in

      equity, to which Plaintiff is justly entitled.

                                                         Respectfully submitted,

                                                         Worrall Law Group, PLLC

                                               By:        /s/ Matthew J. Worrall______
                                                         Matthew J. Worrall
                                                         SBN: 24070883
                                                         1201 Shepherd Dr.
                                                         Houston, Tx 77007
                                                         Telephone (832) 423-4115
                                                         Fax: (713) 583-3411-
                                                         Email: mvvorrall@worralllaw.com


                                                         ATTORNEY FOR PLAINTIFF



                                                       Page 17 of 58
        Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 22 of 62




     PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION
  COMES NOW Plaintiff, in the above-styled and numbered cause, and requests that Defendant(s) :

»• (1) answer the following discovery requests separately and fully in writing under oath within 30

  days of service (or withiirSO days of service if the discovery was served prior to the date an - • v

' answer is due); (2) produce responsive documents to the undersigned counsel within the same

  time period; and (3) serve its answers to these discovery requests within the same time period to

  Plaintiff by and through his attorneys of record, Worrall Law Group, PLLC, 1201 Shepherd St.,

  Houston, Texas 77007.

  Respectfully submitted,     -i •                                                                   •i -




                                                Worrall Law Group, PLLC


                                        By:      /s/Matthew J. Worrall______
                                                Matthew J. Worrall
                                                SBN: 24070883
                                                1201 Shepherd Dr.
                                                Houston, Texas 77007
                                                Telephone (832) 423-4115
                                                Facsimile: (713) 583-3411
                                                Email: mworrall(S)worralllaw.com


                                                ATTORNEY FOR PLAINTIFF




                                              Page 18 of 58
     Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 23 of 62




                                    CERTIFICATE OF SERVICE
       I hereby certify that I sent a true and correct copy of the-attached discovery requests to
Defendant(s) as an attachment to the petition. '.Therefore, Defendant(s) would have.received it
when it was served with the citation.             •*            •         -
           • -v          i .■   '




                                    Worrall Law Group, PLLC                   i   *




                                            /s/Matthew J. Worrall
                                            Matthew J. Worrall




                  i•                                                                  •i•




                                                                                        j




                                          Page 19 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 24 of 62




                                         INSTRUCTIONS
       • In responding to each request set forth below, please comply with the following
 instructions:

. 1. Multiple Defendants. If the interrogatories;and requests5 for. production are addressed to
     multiple-defendants, we request that each individual Defendant respond to the requests
     separately and individually.                                                         •

'2\ Separate Requests. Respond to each request separately.

 3. 'NumberedProduction. If available through reasonable steps, we request you provide a unique
     alpha-numeric identifier on each responsive item. If i^ems-produced in response to a request
     contain identifiers, for each written response provide both the information that identifies the
     item(s) and the identifier(s).

*4. Privilege. For all responsive items withheld based on a contention that the item is protected
    from production because of privilege:

    4.1.    Identify the item that has been withheld.

    4.2..   Identify the request(s) to which the item is responsive.

    4.3.    Identify the specific grounds for the claim of privilege.

 5. Responsive Items Not Discoverable. For all responsive items withheld based on a contention
    that .the item is not discoverable (for a reason other than privilege):

    5.1.    Provide a description of the subject matter of the item.

    5.2.    Identify the date of the item.

    5.3.    Identify the name, job title, and address of the person who prepared the item.

    5.4.    Identify the name, address, and job title of the person to whom it was addressed,-
            circulated, or who saw it.

    5.5.    Identify the present location and the custodian for the document.

 6. Responsive Items Not Produced. If there are items responsive to a request, but copies of the
    responsive items are not produced at the time written responses are served, respond to each
    request by listing the items and by identifying them as follows:

    6.1.    The nature of the item (e.g., letter, handwritten note).

    6.2.    The title or heading that appears on the item (if any). ..

    6.3.    The date of the item and the date of each addendum, supplement, or other addition or

                                             Page 20 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 25 of 62




             change.

     6.4.    The identity of the author and the signer of the item (if applicable), and of the person
             on whose behalf or at whose request or direction the item was prepared or delivered. .

  7. Responsive Item No Longer Exists. For responsive items that no longer exist or that cannot
     be located,- identify the item, state how and when it passed out of existence, or when it could
   . no longer be located, and the reasons for the disappearance or loss. Further, identify each
     person having knowledge about the disposition or loss of the item, and identify any other item
     evidencing the lost item’s existence or any facts about the lost item.

  8. Request for Electronic Data. Pursuant to Rule 196.4ofthe Texas Rules of Civil Procedure, all
     requests specifically request production of electronic data. If a response to a request includes
     electronic data, in the responding party’s possession, custody, or control, provide the following:

     8.1.    An affirmative statement of the existence of electronic data responsive to the request.
                                                        \•
     8.2.    If the electronic data contains a digital photograph or picture, produce the electronic
             data in its native file format on a commonly used optical format such as a compact disc
             or digital versatile disc.

     8.3.    If the electronic data, through reasonable efforts, can be produced in the form of a
             commonly used image storing file (such as Acrobat Portable Document Format [.pdf]
             or Joint Photographic Experts Group [.jpg or .jpeg]) and provided that this form
             produces a substantially similar representation of the electronic data when viewed using
             the proper hardware and software, please produce electronic data in image storing files.

     8.4.    If the electronic data, through reasonable efforts, cannot be produced in an image
             storing format, as described above, provide the following:

            8.4.1.     A description of the nature of the electronic data, including a general and
                       brief description of type contents in the electronic data responsive to the
                       request.

            ‘8.4.2.    A description of the location of this data, and or the identity (including name,
                       address and phone number) of the person and/or entity that has possession or
                       the ability to access such magnetic or electronic data.

            8.4.3.     A description of format of the electronic or magnetic data, including the
                       medium on which it is stored, the file type(s), the application typically used
                       to read/write it, and file name(s) and/or file naming convention.

            8.4.4.     A detailed cost estimate to produce the information in response to the
                       discovery requests.

■ 9. Identifying an Item. When identifying or describing an item or document, please state the
     following:


                                              Page 21 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 26 of 62




     9.1.      The nature of the item (e.g., letter, handwritten note).

     9.2.      The title or heading that appears on the item (if any).                                                    {


     9.3.      The date of the item and the date of each addendum, supplement, or other addition or...
               change.

     9.4.     • The identity of the author and the signer of the item (if applicable), and of the person
                on whose behalf or at whose request or direction the item was prepared or delivered.

10. Identifying a Person-. When identifying or describing a person, please state the following:

     10.1.     The person’s full name.

     ’10.2.    The person’s present or last known address and telephone number.

     10.3.     In the case of an individual,,the person’s present occupation, job title, employer, and. .
               employer’s address.

     10.4.     In the case of any entity or organization, the officer, employee, or agent most closely
               connected with the subject .matter,of the request, as well as the officer who is
               responsible for supervising that officer or employee.


                                             DEFINITIONS

The following definitions and instructions shall apply to these Interrogatories and Requests for
Production:

1.      “You”, “your”, and “defendant” shall mean the individual Defendant answering the
interrogatories and requests for production and that are addressed to in this case, and shall include
past or present directors, officers, representatives, employees, agents, guardians, attorneys, or any
other person or persons acting or purporting to act on your behalf, whether authorized to do so or
not. If the interrogatories and requests for production are addressed to multiple Defendants,
“You”, “your”, and “defendant” shall mean the individual Defendant answering the responses, and
shall include past or present directors, officers, representatives, employees, agents, guardians,
attorneys, or any other person or persons acting or purporting to act on your behalf, whether
authorized to do so or not

2.          “Any” includes the word “all” and “all” includes the word “any”.

3.      The term “person” or “persons” shall mean all individuals and entities, including, but not
limited to, natural persons, firms, partnerships, associations, organizations, divisions, joint
ventures, corporations, trusts, reciprocal or interinsurance exchange, Lloyd’s plan, fraternal benefit
society, agent, governmental entities, domestic or foreign, unincorporated associations, or any
other form of business, governmental,-public- or*charitable entity.                                         ' :   ’   *




                                                Page 22 of 58
         Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 27 of 62




   4.    - Unless otherwise established by the context, the plural shall be construed to include the
   singular and the singular the plural, wherever the effect of doing so is to increase the information
   in your responses.

   5.     The terms “relate to”, “relating to”, “refer to”, and “referring to” shall bei construed to
   include any connection, direct or indirect, whatsoever with the requested documentation,' person,
   or subject matter, without limitationunless specifically indicated.

   6.     “Identify” or give tiie “identity of’ means:

   i.     In the case of a person, to state such person’s
   (1)    full name;
:• (2)    last known home and business address and home and business telephone number;
   (3)    employer or business affiliation; and
   (4)    occupation and business position held.

   u.     In the case of a document, to state:
   (1)    the identity of the person or persons preparing it and the sender;
   (2)    its title or a description of the general nature of the subject matter;
   (3)    the identity of the addressees), if any;
   (4)    its date or dates of preparation;
   (5)    its date or dates and manner of distribution and publication, if any;
                    (6)     the location of each copy and the identity of its present custodian;
                    (7)     the type of document; and
                    (8)     all characteristics by which that document might be distinguished from any
                            other document.

   m.     In the case of a communication in the form of an oral statement, to state:
   (1)    the identity of the person uttering the oral statement;
   (2)    the place at which such oral statement was uttered;
   (3)    the date on which such oral statement was uttered;
   (4)    the identity of each person in whose presence or hearing such oral statement was uttered;
  and
   (5)    the substances of the oral statement.

   7.     “Evidencing” or “evidences” shall mean constituting, proving, reflecting, indicating, or
   probative of the existence or nature of any fact, allegation, or given matter.

  8.     “Fact” refers to all evidentiary facts presently known to you and all evidentiary facts the
  existence of which is presently inferred by you from the existence of any combination of evidentia­
  ry and/or ultimate facts.

  9.       “Policy” refers to the policy of insurance in effect on the date that the loss made the basis
  of this lawsuit occurred.

   10.    “Property” or “property” refers to the building, dwelling, other structures, and personal

                                              Page 23 of 58
          Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 28 of 62




    property covered by the Policy, as defined above, made the basis of this lawsuit.

    11.     “Lawsuit” or “lawsuit” shall mean the litigation, the style, court and cause number which
    is found in the caption to this instrument.     -

    12. '.“Document” o.r “document” shall include but-not be limited to all handwritten,’
    stenographic, typed, written, or printed writings and papers of every kind, kept, maintained, or
    received by Plaintiff or your attorney, including, but not limited to, contracts, invoices, letters,
    telegrams, e-mails, memoranda, reports, studies, books, records, calendar or diary entries,
    pamphlets,-notes, charts, tabulations, records (including tape-recordings or transcriptions thereof)
    of meetings, conferences, and telephone or other conversations or communications, ledgers,
    financial statements, photostats, microlilm, photographs, slides, motion pictures, video tapes, tape
    and disc recordings on software programs, including reproduction of copies of documents which
    are not identical duplicates of the original, and also including any reproduction or copies of
    documents of which the originals are not in the possession, custody or .control of Defendant. This,
    definition includes all copies, reproductions, or facsimiles of documents by whatever means made
    and all documents for which privilege is claimed. If copies of a document are not identical by
    reason of handwritten notations, identification marks, or any other modifications, each such non­
    identical copy is a separate document within the meaning of this definition.

    11.     “Incident”, “accident”, and/or “occurrence”, and/or “collision” shall mean and refer to that
    certain incident which is described in more detail in Plaintiff Original Petition currently on file
    herein.

    12.     “Claim” or “claim” means the claim for insurance benefits submitted by Plaintiff and at
    issue in this lawsuit, or in a prior claim, as the context may dictate.

    13.     “Handle or “Handled” means investigating, adjusting, supervising, estimating, managing,
    settling, approving, supplying information or otherwise performing a task or work with respect to
    the claim(s) at issue in this lawsuit.

    14.     “Communication” or “communication” shall mean and refer to the transmission or
    exchange of information, either orally orin writing, and includes without limitation any
    conversation, letter, handwritten notes, memorandum, inter or intraoffice correspondence,
    electronic mail, text messages, or any other electronic transmission, telephone call, telegraph,
•   telex telecopy. Facsimile, cable, conference, tape recording, video recording, digital recording,
    discussion, or face-to-face communication.
    15.    “Claim File” or “claim file” means the claim files and “field file(s),” whether kept in
    paper or electronic format, including but not limited to all documents, file jackets, file notes,
    claims diary or journal entries, log notes, handwritten notes, records of oral communications,
    communications, correspondence, photographs, diagrams, estimates, reports, recommendations,
    invoices, memoranda and drafts of documents regarding the Claim.




                                               Page 24 of 58
         Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 29 of 62




                                NOTICE OF AUTHENTICATION
           You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
■

    documents exchanged.arid produced between parties, including but not limited to correspondence ..
    and discovery responses during the trial of the above-entitled and numbered cause.




                                                                         V.




                                             Page 25 of 58
              Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 30 of 62




                INTERROGATORIES TO CATLIN SPECIALTY INSURANCE COMPANY


           ‘ ].• Identify •all. persons answering or supplying any information in answering these
                 interrogatories.        •

           ANSWER

             2. Identify all persons and entities who were:involved in evaluating Plaintiffs claim and
                provide the following information for each person you identify:
                   a. their name and job title(s)as of the Date of Loss;
                   b. their employment; and
                   c. description of their involvement with Plaintiffs claim.

           ANSWER

           ■ 3. Identify the name and job title of each person who inspected the Property made the basis
                of this Lawsuit and the date of the inspection.

           ANSWER                                                                                      ..

             4. Identify the persons or entities responsible for underwriting of Plaintiff s policy.

           ANSWER

             5. State the date Defendant closed Plaintiffs claim and to the extent Defendant asserts statute
                of limitations as a defense, state all dates and manners in which Defendant notified
                Plaintiff(s)

           ANSWER

             6. Does Defendant contend that Plaintiffs) failed to provide proper notice of the claim made
                the .basis of this Lawsuit under the Policy or Texas Insurance Code, and, if so, describe
                how notice was deficient and the resulting prejudice, if any.

           ANSWER

             7. At the time the claim made the basis of this Lawsuit was investigated and inspected,
                describe all damage attributable to the storm observed at the Property by Defendant, or
                persons or entities on behalf of Defendant.

           ANSWER

             8. Please identify all documents and information requested from Plaintiff at the time the claim
*: .            made the basis of this Lawsuit was investigatedy.stating the date and manner in which the
                request was made, and identify the requested documents Defendant claims Plaintiff failed

                                                     Page 26 of 58



       I
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 31 of 62




         to provide upon Defendants’ request.

    ANSWER

      9. If you contend Plaintiffs damages claimed in this lawsuit are from a prior insurance claim
         or prior unrepaired damage, please list.a.11 prior claims on the Property made in the last ten ••
         years, including claim number, date of loss, type of loss, and payments, if any.

    ANSWER

      10. Describe Defendants’ method of determining whether overhead and profit (“O&P”) should
•         be applied to the claim made the basis of this Lawsuit, and whether Defendant has a policy
          or procedure in place regarding the method of determining O&P.

    ANSWER

      11. List all exclusions under the Policy applied to the claim made the basis of this Lawsuit, and
          for each exclusion identified, state the factual basis that Defendant relies upon to apply that
          exclusion.

    ANSWER

      12. Identify all items on the claim made the basis of this Lawsuit that Defendant applied
          depreciation, stating for each item the method for calculating the depreciation and the age
          of the item.

    ANSWER

      13. State whether Defendant applied depreciation to labor and removal of the roof in the claim
          made the basis of this lawsuit, identifying the basis for that depreciation and the applicable
          policy section.

    ANSWER

      14. State whether sales tax was paid by Defendant on all materials and/or labor and the method
          of calculation.

    ANSWER

      15. State the Date Defendant first anticipated litigation. . *

    ANSWER


      16. Identify all underwriting-reports'in Defendants’ possession or control for the Property.           . "•?*   ■   .*«v»*




                                               Page 27 of 58




t
            Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 32 of 62




         ANSWER


T* .*•     17. Identify the amount of attorneys’ fees incurred by-Defendant to date and in connection with.
               thisamount state:                                                        *
                   a. The activities aryi work performed from the inception of the representation of           .
                       Defendant through Present.
                   b. The amount of time spent on each.of the activities performed from the.inception of
                       the representation through Present.
                   c. The name andhourly rate charged by eachrof the attorneys representing Defendant
                       in this case from the inception of the representation until Present; and the date in
                       which the representation of Plaintiff began by each attorney.

         ANSWER

           18. What.is your compensation arrangement with your expert witness in this.case?- ■

         ANSWER

           19. Describe the .work performed by your expert witnesses in this case, including a description.,
               of the work, the time the work took to complete, the name of the person who completed
               the work, the date of the work and the rate charged or applied to the work.

         ANSWER

           20. State every basis, in fact and based on the terms of the policy, for Defendants’ denial or
               partial denial and/or recommendation of denial or partial denial of Plaintiffs claim(s) •

         ANSWER

           21. If you contend that the Policy is void for any reason, state the factual basis for that
               contention.

         ANSWER




                                                  Page 28 of 58
              Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 33 of 62




£• .      REQUEST FOR PRODUCTION TO CATLIN SPECIALTY INSURANCE COMPANY

         1.      Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in
         effect in 2016,2017, and 2018.

         RESPONSE:

         2..,   Produce email correspondence You sent and received from Engle Martin regarding the
         Claim(s).

         RESPONSE:

         3.      Produce underwriting files and documents relating to the underwriting for all insurance
         policies for the Property identified in the Petition. This request is limited to the past 4 years. To
         the extent Defendant contends that the underwriting file or documents older than 4 years impact
       " the damages or coverage, produce that underwriting file or document. .

         RESPONSE:

         4.      Produce the complete Claim File including all documents and communications regarding
         the Claim.    *•                                                     -• •

         RESPONSE:

         5.      Produce the Claim Files regarding the Claim(s) of any third-party you hired and/or retained
         to investigate, consult, handle and/or adjust the Claim(s).

         RESPONSE:

         6.      If you contend that any prior claims Plaintiff submitted for damages to the Property
         affected your decision in relation to the Claim(s) at issue, produce the complete Claim File
         regarding those prior claim(s).

         RESPONSE:

         7.     All documents relating to the condition or damages of the Property or any insurance claim
         on the Property identified in the Petition.

         RESPONSE:

         8.      The adjusting reports, estimates, engineering, mold, glazing windows, HVAC, and other
         reports prepared concerning Plaintiffs underlying claim(s), including drafts thereof.

         RESPONSE:

         9.     All documents relating to any real property insurance claims made by Plaintiff at the
         insured premises that are the basis of this Lawsuit or business interruption,- loss of income and/or
         business loss claims made by the Plaintiffs). This request is limited to the past 3 years. To the

                                                     Page 29 of 58




                   /
             Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 34 of 62




       extent Defendant contends that documents older than.3 years impact the damages or coverage,
       produce that document.

       RESPONSE:

       10.u All requests for information to any third party-'about the Property, the Plaintiffs), or the
       claims made the basis of this Lawsuit.

       RESPONSE:

       11.     All documents used to instruct, advise, guide, inform, educate, or assist provided to any
- .    person handling the claim made the basis of this Lawsuit that related to the adjustment of this type • •
       of claim, i.e., hail property damage, business interruption, loss of income and/or business loss.

       RESPONSE:

      • 12. .. All documents obtained from any person(s) or entjty(ies) and governmental agencies on
        behalf of Defendant or by Defendant relating to the Plaintiffs), the Property, the Policy, or the
        claims made the basis of this Lawsuit. This request includes all documents obtained by way of
        deposition on written questions.

       RESPONSE:

       13.     All documents received (prior to litigation) directly or indirectly from Plaintiffs) or created
       by Plaintiffs) related to the Property made the basis of this Lawsuit. This request is limited to the
       past 5 years. To the extent Defendant contends that any document older than 5 years impact the
       damages or coverage, produce that document.

       RESPONSE:

       14.     Produce a copy of all price lists used to prepare any estimates for the claim made the basis
       of this Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party, You can
       reference the vendor and version of the pricelist with a stipulation that it is unmodified.

       RESPONSE:

       15.      To the extent Defendant created or altered any prices used in the preparation of an estimate
       in the claim(s) made the basis of this Lawsuit, produce all documents related to the creation or
       alteration of the price, including the original price for that item and the factual bases for the creation
       or alteration.

       RESPONSE:

        16.    A complete copy of the personnel file related to performance (excluding medical and
       retirement information) for all people and their managers and/or supervisors who directly handled
       the claim made the basis of this Lawsuit, including all documents relating to applications for
      "^employment, former and current resumes, last known address, job title, job descriptions, reviews,


                                                     Page 30 of 58



               t
               I
            Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 35 of 62




      evaluations, and all drafts or versions of requested documents. This request is limited to the past 5
      years.

      RESPONSE:

      ■17.   All organizational charts, diagrams, lists, and/ordocuments reflecting'each department.-          •
      Division or section of Defendants’ company to which the'claim made the basis of this Lawsuit was
      assigned.

      RESPONSE:

      18.     All Texas insurance licenses and/or certifications in effect that the time of the claims
      arising out of the storm made the basis of Plaintiffs claim for all persons who worked on the claim-
      made the basis of this Lawsuit, including any document relating to the application, issuance or
      review of those licenses and/or certifications..

      RESPONSE:

      19.      If an engineer and/or engineering firm evaluated the Property, produce all reports written
      at the request of Defendant by that engineer or engineering firm within the last 3 years. This request
**•   is limited to the extent that.the engineer and/or engineering firm was used during claims handling.

      RESPONSE:

      20.     Produce all documents showing amounts billed and paid to any engineer and/or
      engineering firm identified in response to Request for. Production No. 19 above within the last 3
      years. A summary is acceptable in lieu of actual invoices or payments.

      RESPONSE:

      21.    All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made
      the basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
      documentation.

      RESPONSE:

      22.     All documents relating to issues of honesty, criminal actions, past criminal record, criminal
      conduct, fraud investigation and/or inappropriate behavior which resulted in disciplinary action by
      Defendant of any person(s) or entity(ies) who handled the claim made the basis of this Lawsuit,
      the Plaintiff(s) or any person assisting on the claim made the basis of this Lawsuit.

      RESPONSE:

      23.     All documents relating to work performance, claims patterns, claims problems,
      commendations, claims trends, claims recognitions, and/or concerns for any person who handled
      the claim made the basis of this Lawsuit.

      RESPONSE:

                                                  Page 31 of 58
           Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 36 of 62




     24.    All XactAnalysis reports that include this claim in any way, this Policy, the amount paid
     on this Policy* and/or referencing any person who handled the claim(s) made the basis of this
     Lawsuit.

     RESPONSE:
                                                                                                   V ,


            Any email or document that transmits, discusses,- or analyzes any report produced in              -:.
     25.
     response to Request for Production No. 24 above. 1

     RESPONSE:

    .• 26.    All Simsol Management reports that include this claim in any way, this Policy, the amount
       paid on this Policy and/or referencing any person who handled the claim made the basis of this •
       Lawsuit. '

     RESPONSE:
                                                                                                         -«
     27.    Any email or document .that transmits, discusses, or analyzes any report produced in
     response to Request for Production No. 26 above.

     RESPONSE:

     28.     For any consulting expert whose mental impressions or opinions have been reviewed by a
     testifying expert, all documents or tangible things that have been provided to, reviewed by, or
     prepared for any testifying expert.

     RESPONSE:

     29.     Pursuant to Texas Rule of Evidence 609(1), provide all documents evidencing conviction
     of a crime which You intend to use as evidence to impeach any party or witness.

     RESPONSE:

     30.    All indemnity agreements in effect at the time of Plaintiff s claim between Defendant and
s
     any person(s) and/or entity(ies) who handled the claim(s) made the basis of the Lawsuit.

      RESPONSE:

      31.    All contracts in effect at the time of Plaintiffs claim(s) between Defendant and any
      person(s) and/or entity(ies) who handled the claim(s) made the basis of the Lawsuit.

      RESPONSE:

     32. - All confidentiality agreements and/or instructions regarding confidentiality in effect at the
     time of Plaintiffs claim between Defendant and any person(s) and/or entity(ies) who the claim(s)
     made the basis of the Lawsuit.

      RESPONSE:


                                                Page 32 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 37 of 62




 .33.     Al| documents between Defendant and any person(s) and/or entity(ies) who handled the
  claim(s) made the basis of the Lawsuit regarding document retention policy in effect at the time of
  Plaintiff s claim(s):

 RESPONSE:

 34.   To \he- extent the tlaim involves rescinding of the policy, all documents regarding
 Defendants’ standards for investigating and rescinding and/or voiding a policy.

 RESPONSE:

 35.    If a claim for business interruption, loss or income arid/or business loss is asserted, all
 documents used .to instruct, advise, guide, inform, educate, or assist provided to any person or
 defendant(s) in calculating and/or evaluating any extra expenses incurred during the period of
 business interruption, loss of income and/or business loss covered under Plaintiffs policy. This
 request is limited to the last 3 years.

 RESPONSE:

  36.     If a claim for business interruption, loss of income and/or business loss is asserted, all
. documents prepared by any third party used to evaluate Plaintiffs claim(s) regarding, in any way,
  the investigation of business interruption, loss of income and/or business loss claims.

 RESPONSE:

 37.     All claims handling manuals and/or guidelines that were in effect during your
 investigation of Plaintiff s claim(s). This request is limited to manuals or guidelines related to
 wind/hail claims, First Party claims, and/or structural business claims.

 RESPONSE:

 38.   All communications between You and Engle Martin & Associates, Caliber Forensics, and
 McClelland and their employees pertaining the Claim(s).

 RESPONSE:

 39.     All contracts between You and Engle& Martin pertaining to the Insured Location.

 RESPONSE:

 40.   Documents, including cancelled checks, wire transfer receipts, or other source
 documents, if you contend that you exhausted your policy limits under the Policy.

 RESPONSE:

 41.    The electronic diary, including the electronic and paper notes made by Defendants’
 claims personnel, .contractors, and third-party adjusters/adjusting firms relating to Plaintiffs 7,\
 claim(s).

                                             Page 33 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 38 of 62




 RESPONSE:

 42.     Your written procedures or policies (including Documents(s) maintained in electronic
 form) that pertain to the handling of, wind and hail claims in Texas. This request is limited to
 policies and procedures in effect during the date of loss to present-.

 RESPONSE:

. 43. ’ Your written procedures or policies (including Documents(s) maintained in electronic
  form) that pertain to the handling of, wind and hail claims in Texas. This request is limited to
  policies and procedures in effect during the date of loss to present.

 RESPONSE:

 44.     The Operation Guides which relate to the handling of wind and hail claims in Texas in
 effect from January 1,2017 to the present.

 RESPONSE:

45-.    TheClaims Manuals which relate to the handling of wind and hail claims in Texas in effect
from January 1, 2017 to the present. Produce the requested documents for both the independent
adjusting company and the party [carrier] that hired the adjusting company.

 RESPONSE:

 46.    The emails, instant message, and internal correspondence pertaining to Plaintiffs
 underlying claim(s).

 RESPONSE:

 47.    Videotapes, photographs and recordings of the Property.

 RESPONSE:

 48.    All photo sheets and photo logs of the Property since January 1,2016

 RESPONSE:

 49.   The billing statements, including billing detail, of the independent adjusters and adjusting
 companies retained to evaluate the subject property.

 RESPONSE:

  50.     Your internal newsletters, bulletins, publications and memoranda relating to policies and
  procedures for handling Texas wind and hail claims that were issued from January 1, 2017 to the
■ present including, but not limited to, memoranda issued to claims adjusters.

 RESPONSE:
                                             Page 34 of 58
                   Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 39 of 62




              .51.    The information regarding the wind and hail conditions on-which you relied in making
               decisions on the Plaintiffs claim(s).

              RESPONSE:

                52. . Documents, manuals, and training materials, including photographs, audio and/or video
            '•’"tapes used in training, overseeing, or supervising your personnel employed in adjusting property
                claims in Texas and in effect January 1, 2017 to the present.
      ;•      RESPONSE:

              .53.     The managerial bonus or incentive plan for managers responsible for wind and hail claims
               in effect for the time period January 1, 2017 to the present.

              RESPONSE:

'•    .•*   - 54.    The bonus or incentive plan for adjusters responsible for wind and hail claims in effect for
              the time period January 1, 2017 to the present.

              RESPONSE:
                                                                             -1*.

              55.     Documents reflecting your criteria and' procedures for the selection and retention of
              independent adjusters and engineers handling, wind and hail claims in Texas from January 1,2017
              to the present.

              RESPONSE:

              56.    If a third-party engineer evaluated the subject propert-yrprovide the Documents that show
              the number of other matters in which the same engineers were retained by you to evaluate other
              property wind and hail claims over the past 3 years.

              RESPONSE:

              57.    If a third-party engineer evaluated the subject property, provide the engineering reports in
     •••.     which the same engineers were retained by you to evaluate other property wind and hail claims
              over the past 3 years.

              RESPONSE:

              58.     The complaint log required to be kept by you for, windstorm and hail complaints in Texas
              filed over the past three years.

              RESPONSE:

              59.    Your approved or preferred vendor list for engineers, third party adjusters/adjusting
              companies, roofers and contractors, used to evaluate wind and hail claims in Texas from January
              1, 2017 to the present.

              RESPONSE:
                                                         Page 35 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 40 of 62




60.     The contract between you and the third-party adjusting company during the adjustment of
the claim made the basis of this lawsuit.

RESPONSE:

61.    The correspondence between you and the third-party adjusters/adjusting firms, engineers
and other estimators that pertain to the'Claim(s) at issue.

RESPONSE:

62.    Your log notes and the third-party adjusters/adjusting firms’ log notes that pertain to.the
Claim(s).

RESPONSE:

63.   Please produce all email correspondence you sent to and received from Engle Martin and ■
McClelland and Hine, and theinemployees that pertain to the Claim(s).

RESPONSE:

64.     Please'produce all photo sheets.and drafts.of photo sheets for this Claim(s) including the
third-party adjusters/adjusting firms’ photo sheets and drafts of photo sheets.

RESPONSE:

65.     Please produce all of your written standards for the investigation of property damage claims
for the past 5 years.

RESPONSE:

66.     Please produce a privilege log for all documents redacted or withheld from production due
to assertion of a privilege.

RESPONSE:

67.    Please produce your diary and/or log notes for the Claim(s).

RESPONSE:

68.    The file from the office of Plaintiff’s insurance agent concerning Plaintiffs property.

RESPONSE:

69.    Please produce all documents substantiating amounts You have paid your attorney for
representing You in this lawsuit.

RESPONSE:

70.    Please produce all documents substantiating amounts You have paid your attorney for

                                           Page 36 of 58
          Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 41 of 62




    representing You during the Claim(s) pre-suit.

    RESPONSE:

    71      Please produce copies of your engagement letter/fee agreement between you (or whatever
    entity or person is paying your attorney’s fee bills and your attorneys in this matter. ,.

    RESPONSE:

    72.    Produce all written*'correspondence and/or electronic communications you sent to,.-or..,,
    received from, Plaintiffs insurance agent pertaining to the Claim(s), the Property, and the Plaintiff.

    RESPONSE:

    73. .. Produce copies of all documents you intend to offer as evidence at the trial of this matter.

    RESPONSE:        .. V   * •*.*. .                                                             *   <.

    74.     If this claim involves reinsurance, produce copies of the policy or agreement pertaining to
    that reinsurance.

    RESPONSE:

    75.     If an attorney was involved in evaluating payment or coverage of Plaintiff s Claim(s) pre-
    suit, provide all documents relating to that evaluation or recommendation.

    RESPONSE:

y
    76.    Building Codes you referenced and/or utilized during the Claim(s).

    RESPONSE:

    77.     All correspondence, including email correspondence, to and from Steve Henning
    pertaining to the Claim(s) prior to Plaintiffs Rule 542A Notice letter

    RESPONSE:

    78.   The billing statements, including billing detail and descriptions, of the engineering
    companies and its employees retained to evaluate the subject property.

    RESPONSE:

    79.     Produce email correspondence You sent and received from McClelland and Hine regarding
    the Claim(s).

    RESPONSE:

    80.    Produce email correspondence You sent and received from Caliber Forensics regarding the.
    Claim(s).

                                               Page 37 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 42 of 62




RESPONSE:

81.    Produce email correspondence You sent and received from Jason Hodge regarding the
Claim(s).

RESPONSE:

80.    Produce email correspondence Isaac Franks sent and received regarding the. Claim(s). ' •

RESPONSE—




         • i. .                                                    ..




                                        Page 38 of 58
   Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 43 of 62




             INTERROGATORIES TO MCCLELLAND AND HINE, INC.


  1. Identify, all persons answering or supplying any information in answering these
  interrogatories.                       .       ..

ANSWER

  2. . Identify all persons and entities who were involved in evaluating Plaintiffs claim and
       provide the following information for each person you identify:
          a. their name and job tit!e(s)as of the Date of Loss;
          b. their employment; and
          c. description of their involvement with Plaintiffs claim.

ANSWER

  3. Identify the name and job title of each person who inspected the Property made the basis
     of this Lawsuit and the date of the inspection.

ANSWER

  4. Identify the persons or entities responsible for underwriting of Plaintiff’s policy.

ANSWER

  5. State the date Defendants closed Plaintiffs claim and to the extent Defendants asserts
     statute of limitations as a defense, state all dates and manners in which Defendants notified
     Plaintiff(s)

ANSWER

  6. Does Defendant contend that Plaintiffs) failed to provide proper notice of the claim made
     the basis of this Lawsuit under the Policy or Texas Insurance Code, and, if so, describe
     how notice was deficient and the resulting prejudice, if-any.

ANSWER

  7. At the time the claim made the basis of this Lawsuit was investigated and inspected,
     describe all damage attributable to the storm observed at the Property by Defendant, or
     persons or entities on behalf of Defendant.

ANSWER

  8. Please identify all documents and information requested from Plaintiff at the time the claim
    • -made the basis of this Lawsuit was investigated, stating the date and manner in which the
       request was made, and identify the requested documents Defendant claims Plaintiff failed

                                          Page 39 of 58
               Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 44 of 62




                 to provide upon Defendants’ request.

            ANSWER

              9. If you contend Plaintiff damages claimed in this lawsuit are from a prior insurance claim .
i                or prior unrepaired damage, please list-ail prior claims an the Property made in the last:ten
                 years, including claim number, date of loss, type of loss, and payments, if any.

            ANSWER

              10. Describe Defendants’ method of determining whether overhead and profit (“O&P”) should
               • be applied to the claim made the basis ofthis'Lawsuit, andwhether Defendant has a policy
                  or procedure in place regarding the method of determining O&P.

            ANSWER

              11. List all exclusions under the Policy appliedto the claim made the basis of this Lawsuit, and
                  for each exclusion identified, state the factual basis that Defendant relies upon to apply that
                  exclusion.

            ANSWER

              12. Identify all items on the claim made the basis of this Lawsuit that Defendant applied
                  depreciation, stating for each item the method for calculating the depreciation and the age
                  of the item.

            ANSWER

              13. State whether Defendant applied depreciation to labor and removal of the roof in the claim
                  made the basis of this lawsuit, identifying the basis for that depreciation and the applicable
                  policy section.

            ANSWER

              14. State whether sales tax was paid by Defendant on all materials and/or labor and the method
                  of calculation.

            ANSWER

              15. State the Date Defendant first anticipated litigation.

            ANSWER


    • ‘V.     16. Identify all underwriting reports in Defendants’^possession or-control for the Property.


                                                      Page 40 of 58
   Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 45 of 62




ANSWER


  17. Identify the amount of attorneys’ fees incurred by.Defendant to date and in connection with
      this amount state: •*
          d. The activities and work performed from the inception of the representation of V ;
               Defendant through Present.
          e. The amount of time spent on each of the activities performed from the inception of . >
               the representation through Present.
   %      f.- The name and hourly rate charged by each of the attorneys representing Defendant
             . in this: case from-the inception of the representation until Present; and the date in
               which the representation of Plaintiff began by.each attorney.

ANSWER

  18. What is your compensation.arrangement with your expert witness in this case?

ANSWER

  19. Describe the work performed-.by your,expert witnesses in this case, including a description
      of the work, the time'the work took to complete, the name of the person who completed'-
      the work, the date of the work and the rate charged or applied to the work.

ANSWER

  20. State every basis, in fact and based on the terms of the policy, for Defendants’ denial or
      partial denial and/or recommendation of denial or partial denial of Plaintiffs claim(s)

ANSWER

  21. If you contend that the Policy is void for any reason, state the factual basis for that
      contention.

ANSWER




                                         Page 41 of 58
     Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 46 of 62




          REQUEST FOR PRODUCTION TO MCCLELLAND AND HINE. INC.

1.      Produce a certified copy of all Policies you .issued to Plaintiff for the Property that were in
effect in 2016, 2017, and 2018.

RESPONSE:

2. . Produce email correspondence You sent and received from-Engle Martin regarding the
Claim(s).

RESPONSE:

3.      Produce underwriting files and documents relating to the underwriting for all insurance
policies for the Property identified in the Petition. This request is limited to the past 4 years. To
the extent Defendant contends that the underwriting file or documents older than 4 years-impact
the damages or coverage, produce that underwriting file or document.

RESPONSE:

4.      Produce the complete Claim File including all documents and communications regarding
the Claim.

RESPONSE:

5.      Produce the Claim Files regarding the Claim(s) of any third-party you hired and/or retained
to investigate, consult, handle and/or adjust the Claim(s).

RESPONSE:

6.      If you contend that any prior claims Plaintiff submitted for damages to the Property
affected your decision in relation to the Claim(s) at issue, produce the complete Claim File
regarding those prior claim(s).

RESPONSE:

7.     All documents relating to the condition or damages of the Property or any insurance claim
on the Property identified in the Petition.

RESPONSE:

8.      The adjusting reports, estimates, engineering, mold, glazing windows, HVAC, and other
reports prepared concerning Plaintiffs underlying claim(s), including drafts thereof.

RESPONSE:

9.     All documents relating to any real property insurance claims made by Plaintiff at the
insured premises tharare-the.-basis of this Lawsuit or business interruption, loss of income; and/or • i
business loss claims madefy the PlaintifF(s). This request is limited to the past 3 years. To the-

                                             Page 42 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 47 of 62




  extent Defendant contends that documents older than’ 3-.-years impact the damages or coverage,
  produce that document.

  RESPONSE:

  lC-.; All requests,for information to any third party about the Property* the Plaintiff(s), or the
  claims made the basis of this Lawsuit.

  RESPONSE:

  11.     All documents used to instruct, advise, guide, inform, educate, or assist provided to any
  person handling the claim made the basis of Ihis Lawsuit that related to the adjustment of this type
  of claim, i.e., hail property damage, business interruption, loss of income and/or business loss.

  RESPONSE:

„ -12. v^All documents-obtained from any person(s) or entity(ies).and governmental agencies on
   behalf of Defendant or by Defendant relating to the Plaintiff(s), the Property, the Policy, or the
   claims made the basis of this Lawsuit. This request includes all documents obtained by way of
   deposition on written questions.

  RESPONSE:

  13.     All documents received (prior to litigation) directly or indirectly from Plaintiffs) or created
  by Plaintiffs) related to the Property made the basis of this Lawsuit. This request is limited to the
  past 5 years. To .the extent Defendant contends that any document older than 5 years impact the
  damages or coverage, produce that document.

  RESPONSE:

  14.     Produce a copy of all price lists used to prepare any estimates for the claim made the basis
  of this Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party, You can
  reference the vendor and version of the pricelist with a stipulation that it is unmodified.

  RESPONSE:

  15.      To the extent Defendant created or altered any prices used in the preparation of an estimate
  in the claim(s) made the basis of this Lawsuit, produce all documents related to the creation or
  alteration of the price, including the original price for that item and the factual bases for the creation
  or alteration.

  RESPONSE:

  16.     A complete copy of the personnel file related to performance (excluding medical and
  retirement information) for all people and their managers and/or supervisors who directly handled
  the claim made the basis of this Lawsuit, including all documents relating to applications for
  employment; former and current resumes, last known address, job title, job'descriptions, reviews,


                                                Page 43 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 48 of 62




evaluations, and all drafts or versions of requested documents. This request is limited to the past 5
years.

RESPONSE:

17. ^ All organizational charts, diagrams, lists, and/or-documents reflecting each department.
Division or section ofDefendants’ company to which the claim made the'basis of this Lawsuit was
assigned.                                                                              ;

RESPONSE:

18.     -All Texas insurance licenses and/or certifications in effect that the time of the claims
arising out of the storm made the basis of Plaintiffs claim for all persons who worked on the claim *
made the basis of this Lawsuit, including any document relating to the application, issuance or
review of those licenses and/or certifications.            •w


RESPONSE:

19.      If an engineer and/or engineering firm evaluated the Property, produce all reports written
at the request of Defendant by that engineer or engineering firm within the last 3 years. This request
is-limited to the extent that the engineer and/or engineeringfirm was used during claims handling.

RESPONSE:

20.     Produce all documents showing amounts billed and paid to any engineer and/or
engineering firm identified in response to Request for Production No.. 19 above within the last 3
years. A summary is acceptable in lieu of actual invoices or payments.

RESPONSE:

21.    All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made
the basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:

22.     All documents relating to issues of honesty, criminal actions, past criminal record, criminal
conduct, fraud investigation and/or inappropriate behavior which resulted in disciplinary action by
Defendant of any person(s) or entity(ies) who handled the claim made the basis of this Lawsuit,
the Plaintiff(s) or any person assisting on the claim made the basis of this Lawsuit.

RESPONSE:

23.     All documents relating to work performance, claims patterns, claims problems,
commendations, claims trends, claims recognitions, and/or concerns for any person who handled
the claim made the basis of this Lawsuit.

RESPONSE:

                                            Page 44 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 49 of 62




24.    All XactAnalysis reports that include this claim in any way, this Policy, the amount paid
on this Policy and/or referencing any person who handled the claim(s) made the basis of this
Lawsuit.

RESPONSE:

25.    Any email or document that transmits, discusses;' or analyzes any report produced in
response to Request for Production No. 24 above.

RESPONSE:

26.    All Simsol Management reports that include this claim in any way, this Policy, the amount
paid on this Policy and/or referencing any person who handled the claim made the basis of this
Lawsuit.

RESPONSE:

27.    Any email or document that transmits, discusses, or analyzes any report produced in
response to Request for Production No. 26 above.

RESPONSE:

28.     For any consulting expert whose mental impressions or opinions have been reviewed by a
testifying expert, all documents or tangible things that have been provided to, reviewed by, or
prepared for any testifying expert.

RESPONSE:

29.     Pursuant to Texas Rule of Evidence 609(1), provide all documents evidencing conviction
of a crime which You intend to use as evidence to impeach any party or witness.

RESPONSE:

30.    All indemnity agreements in effect at the time of Plaintiffs claim between Defendant and
any person(s) and/or entity(ies) who handled the claim(s) made the basis of the Lawsuit.

RESPONSE:

31.    All contracts in effect at the time of Plaintiffs claim(s) between Defendant and any
person(s) and/or entity(ies) who handled the claim(s) made the basis of the Lawsuit.

RESPONSE:

32.    All confidentiality agreements and/or instructions regarding confidentiality in effect at the
time of Plaintiff s claim between Defendant and any person(s) and/or entity(ies) who the claim(s)
made the basis of the Lawsuit.

RESPONSE:


                                           Page 45 of 58
         Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 50 of 62




  33.    All documents between Defendant and any person(s) and/or entity(ies) who handled the
  claim(s) made the basis of the Lawsuit regarding document retention policy in effect at the time of
  Plaintiffs claim(s).

   RESPONSE:

 • 34. . To the extent the cldim involves''rescinding of the policy, all documents regarding"-'                 •: •’




. Defendants’standards for investigating and rescinding and/or voiding a policy.

   RESPONSE:

   35:     If a claim for business interruption, loss or incomevand/or business loss is asserted, all
   documents used to instruct, advise, guide, inform,, educate, or’assist provided to any person or
.. defendant(s) in calculating and/or evaluating any extra expenses incurred during the period of :
   business interruption loss of income and/or business loss covered under Plaintiffs policy. This
   request is limited to the last 3 years.

   RESPONSE:

  36.     If a claim for business interruption, loss of income and/or business loss is asserted, all ,
  documents prepared by any third party used to evaluate Plaintiffs claim(s) regarding, in any way,'•* •
  the investigation of business interruption, loss of income and/or business loss claims.

   RESPONSE:

   37.     All claims handling manuals and/or guidelines that were in effect during your
   investigation of Plaintiff s claim(s). This request is limited to manuals or guidelines related to
   wind/hail claims, First Party claims, and/or structural business claims.

   RESPONSE:

   38.    All communications between You and Engle Martin & Associates, Caliber Forensics, and
   Catlin Specialty Insurance Company and their representatives pertaining the Claim(s).

   RESPONSE:

   39.    All contracts between You and Engle& Martin pertaining to the Insured Location.

   RESPONSE:

   40.   Documents, including cancelled checks, wire transfer receipts, or other source
   documents, if you contend that you exhausted your policy- limits under the Policy.

   RESPONSE:

   41.    The electronic diary, including the electronic and paper notes made by Defendants’
   claims personnel, contractors, and third-party adjusters/adjusting firms relating to Plaintiffs      t   .



   claim(s).

                                               Page 46 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 51 of 62




RESPONSE:

42.     Your written procedures or policies (including Documents(s) maintained in electronic - .
form) that pertain to the handling of, wind and hail claims in Texas. This request is limited to *
policies and procedures in effect during the date of loss to present. '               -
               •:                                                                  •)
RESPONSE:

•43.     Your written procedures or policies (including Documents(s) maintained in electronic .
 form) that pertain to.the handling of, wind and hail claims in Texas. This request is limited to
 policies and procedures in effect during the date of loss to present.

RESPONSE:

44.     The Operation Guides which relate to the handling of wind and hail claims in Texas in- ••
effect from January 1, 2017 to the present.

RESPONSE:

45.     The ClaimsManuals which relate to the handling of wind and hail claims in Texas in effect
from January 1, 2017 to the present. Produce the requested documents for both the independent
adjusting company and the party [carrier] that hired the adjusting company.

RESPONSE:

46.    The emails, instant message, and internal correspondence pertaining to Plaintiffs
underlying claim(s).

RESPONSE:

47.     Videotapes, photographs and recordings of the Property.

RESPONSE:

48.     All photo sheets and photo logs of the Property since January 1,2016

RESPONSE:

49.   The billing statements, including billing detail, of the independent adjusters and adjusting
companies retained to evaluate the subject property.

RESPONSE:

50.    Your internal newsletters, bulletins, publications and memoranda relating to policies and
procedures for handling Texas wind and hail claims that were issued from January 1, 2017 to the
present including;-but not limited to, memoranda issued to claims adjusters.             •V‘-;- •


RESPONSE:
                                           Page 47 of 58
       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 52 of 62




  51.    The information regarding the wind and hail conditions on which you relied in making
  decisions on the Plaintiffs claim(s).

  RESPONSE:

-..52;    Documents, manuals,.and training materials, including photographs, audio and/or video
  -tapes used in training, overseeing, or supervising your personnel'employed in adjusting property
 . claims in Texas and in effect January 1, 2017 to the present.      ,                        s

  RESPONSE:

  53. • The managerial bonus or incentive plan for managers responsible for wind and hail claims
  in effect for the time period January 1,2017 to the present.

  RESPONSE:

  54*.- The bonus or incentive plan for adjusters responsible for winded hail claims in effect for
  the time period January 1, 2017 to the present.

  RESPONSE:
              «
  55.     Documents reflecting your criteria and procedures for the selection and retention of
  independent adjusters and engineers handling, wind and hail claims in Texas from January 1,2017
  to the present.

  RESPONSE:

  56.    Jf a third-party engineer evaluated the subject property, provide the Documents that show
  the number of other matters in which the same engineers were retained by you to evaluate other
  property wind and hail claims over the past 3 years.

  RESPONSE:

  57.     If a third-party engineer evaluated the subject property, provide the engineering reports in
  which the same engineers .were retained by you to evaluate other property wind and hail claims
  over the past 3 years.

  RESPONSE:

  58.     The complaint log required to be kept by you for, windstorm and hail complaints in Texas
  filed over the past three years.

  RESPONSE:

  59.   Your approved or preferred vendor list for engineers, third party adjusters/adjusting
  companies, roofers and contractors, used to evaluate wind and hail claims in Texas from January
  1,2017 to the present.

  RESPONSE:
                                             Page 48 of 58
                   Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 53 of 62




            60;     The contract between you and the third-party adjusting company during the adjustment of
            the claim made the basis of this lawsuit.

            RESPONSE:

            61.    The correspondence between you and the third-party adjusters/adjusting firms, engineers
            and other estimators that pertain to the Claim(s) at issue.

            RESPONSE:

            62.     Your log notes and the third-party adjusters/adjusting firms’ log notes that pertain to the
            Claim(s).

            RESPONSE:

            63.     Please produce all email correspondence-you sent to and received from Engle Martin and
• »■ j      Catlin Specialty Insurance Company, and their.employees that pertain to the Claim(s).

            RESPONSE:

         ... 64.    Please produce all photo sheets and drafts of photo sheets.for this Claim(s) including the-
            third-party adjusters/adjusting firms’ photo sheets and drafts of photo sheets.

            RESPONSE:

            65.     Please produce all of your written standards for the investigation of property damage claims
            for the past 5 years.

            RESPONSE:

            66.     Please produce a privilege log for all documents redacted or withheld from production due
            to assertion of a privilege.

            RESPONSE:

            67.     Please produce your diary and/or log notes for the Claim(s).

            RESPONSE:

            68.     The file from the office of Plaintiffs insurance agent concerning Plaintiffs property.

            RESPONSE:

            69.    Please produce all documents substantiating amounts You have paid your attorney for
            representing You in this lawsuit.

            RESPONSE:

            70.     Please produce all documents substantiating amounts You have paid your attorney for

                                                       Page 49 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 54 of 62




representing You during the Claim(s) pre-suit.

RESPONSE:

71.     .Please produce copies of your engagement letter/fee agreement between you (or whatever
entity or person is paying your attorney’s fee bills and^your attorneys in this matter.

RESPONSE:

72.    Produce all written correspondence* and/or electronic communications you sent to, or                   r-*"-
received from, Plaintiffs insurance agent pertaining to the Claim(s), the Property, and the Plaintiff.

RESPONSE:

73.    Produce copies of all documents you intend to offer as evidence at the trial of this matter.

RESPONSE:                                •   ‘*4 .                                                       f.

74.     If this claim involves reinsurance, produce copies of the policy or agreement pertaining to
that reinsurance.

RESPONSE:

75.     If an attorney was involved in evaluating payment or coverage of Plaintiffs Claim(s) pre-
suit, provide all documents relating to that evaluation or recommendation.

RESPONSE:

76.    Building Codes you referenced and/or utilized during the Claim(s).

RESPONSE:

77.     AH correspondence, including email correspondence, to and from Steve Henning
pertaining to the Claim(s) prior to Plaintiffs Rule 542A Notice letter

RESPONSE:

78.   The billing statements, including billing detail and descriptions, of the engineering
companies and its employees retained to evaluate the subject property.

RESPONSE:

79. • Produce email correspondence You sent and received from Catlin Specialty Insurance
Company and their representatives pertaining the Claim(s).

RESPONSE:

80.    Produce email correspondence You sent and.received from Caliber Forensics regarding the .                      f

Claim(s).

                                                 Page 50 of 58
             Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 55 of 62


#


      RESPONSE:

    . 81.    Produce email correspondence You sent and received from Jason Hodge regarding the^
      Claim(s).

      RESPONSE:

    •- 80.    •Produce email correspondence Isaac Franks sent and received regarding the Claim(s).: •

      RESPONSE:                    ,»vH*




                                                                                                    -A ,




                                                 Page 51 of S8
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 56 of 62




     INTERROGATORIES TO DEFENDANT ENGLE MARTIN & ASSOCIATES, LLG

1.      Identify, all email accounts, email addresses, and/or any alias or code used to identify You
and used for any communication relating to Your work handling hail and/or windstorm claims
arising out of the storm at issue. This request is limited only to the claim(s) that is the subject of
this Lawsuit.                                                                                    -.

RESPONSE:

2.       Identify generally the training or experience your adjuste'r(s) that handled the Claim(s)'had
in adjusting hail and/or windstorm damage and any specific training they had for this storm prior
to their handling of claim(s) made the basis of this Lawsuit. .

RESPONSE:

3. ' Identify any degrees, Texas insurance licenses (unless You qualified for adjusting claims ...
in Texas orran emergency basis, then list any insurance licenses You held from-'other states) or
certifications your adjuster(s) that handled the Claim(s) had at the time they handled the claim(s)
made the basis of this Lawsuit.

RESPONSE:

4.       Explain how You are compensated and by whom for Your work on claims arising out of
the storm at issue in this Lawsuit, stating the amount You were compensated per claim(s), per day,
and/or per week and identifying any bonus or incentive plans. To the extent the produced personnel
file includes a compensation schedule, You may refer to such personnel file.

RESPONSE:

5.     Identify the following dates:

a.     The date You first obtained an adjuster license in the State of Texas;

b.     The first date You were hired/retained by the insurance company defendant or any other
defendant in this Lawsuit to adjust property damage claims;

c.    The date You were first assigned to handle claims arising from the storm at issue in this
Lawsuit;

d.     The date You closed Your file on the claim(s) made the basis of this Lawsuit; and

RESPONSE:

6.    Describe in detail each inspection You conducted of the Property made the basis of this
Lawsuit, identifying:

a.     The name and job title of any person who inspected the Property for You;

b.     The date of each inspection;
                                            Page 52 of 58
                      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 57 of 62




                 c.     The purpose of each inspection;

                 d.     The length of time of each inspection;

                 e.     The equipment or tools used during each inspection;

     ■ ; v f.           Tffe'areas of the Property inspected (i.e. roof, attic, individual rooms, exterior); and

             g-     Any documents generated during or as a result of each' inspection, including the persons
            sand/or entities in possession of those documents. -'

                 RESPONSE:
•,      ■    .7.        Following the inspection(s), did You engage in any additional communications (e.g.,
                 telephone, in person, written communication) with Plaintiff? If yes, provide the following ■
                 information:
             •
                 a.     the date of such communication(s);

                 b.     the manner of such communication(s);

                 c.     the person to whom You communicated;

                 d.     the reason for the communication(s);

                 e.     for any telephonic communication(s), identify who initiated the phone call, and the
                 telephone number from which You called or on which You received the call; and

                 f.     the general substance of the communication.

                 RESPONSE:

              8.      Identify and describe all damage You observed during Your inspection(s) of the claim(s)
              made the basis of this Lawsuit. To the extent the damage You observed during Your inspection is
            . reflected in scope notes.and photographs, You can refer Plaintiff to such scope notes apd/or
              photographs.

                 RESPONSE:



                 9.     For all damage observed at the Property or reflected in Your scope notes and/or
                 photographs, state what Your believe to be the cause of the damage, describing the investigatory
                 steps You took to determine the cause, and identify all person(s) and/or entity(ies) that provided
                 information or participated in that determination.

                 RESPONSE:



                                                             Page 53 of 58
               Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 58 of 62


«•


          10.    To the extent You applied .or recommended policy exclusions, identify all exclusions under
          the Policy applied to the claim(s) made the basis of this Lawsuit, and for each exclusion applied
          or recommended, state the factual reason(s) that the exclusion was applied or recommended.

          RESPONSE:
     -5
          11.     Identify the information You used to determine and how' You calculated the amount of
          depreciation.that You applied to any damage categories included in any estimates You prepared
          and/or approved on the claim(s) made the basis of this: Lawsuit.’

          RESPONSE:

          12.     How did You determine whether You would or would not apply overhead and profit (O&P)
          to Plaintiffs claim(s)?

          RESPONSE:
                                                             “?•

          13.    Identify all documents that You relied upon in the adjustment of the claim(s) made the
          basis of this Lawsuit. For each document, identify who provided the document.

          RESPONSE:

          14.     Identify all documents or information You requested from Plaintiff during the investigation
          of the claim(s) made the basis of this Lawsuit, the date the request was made, the person who
          communicated the request, and the agent and/or employee of Plaintiff who received the request.

          RESPONSE:

          15.     Identify all documents or items in Your possession related to the claim(s) made the basis
          of this Lawsuit that You did not submit to the insurance company and/or adjusting company
          assigned to this claim(s).

          RESPONSE:

          16.     To the extent You are aware, identify alLdocuments or items that were altered, revised,-
          changed or removed from the documents or information You provided the insurance company or
          adjusting company relating to the claim(s) made the basis of this Lawsuit.

          RESPONSE:

          17.     Identify and describe any training, guidance or instruction provided to You by any person
          and/or.entity regarding the handling of claims arising out of the storm at issue in this Lawsuit.

          RESPONSE:




                                                     Page 54 of 58
                Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 59 of 62


     4




*.                                 REQUESTS FOR PRODUCTION TO
                             DEFENDANT ENGLE MARTIN & ASSOCIATES. LLC

           1.     All documents related to Plaintiff, the Property,, the Policy, and/or the claim(s) made the
           basis of this Lawsuit.

           RESPONSE:

         • 2.    ■ All licenses orcertifications that are identified .in response to Interrogatory Number 3.                V




           RESPONSE:

           3.      All training documents You have for adjusting hail and/or windstorm claims. This request
           is limited to the past 4 years.

           RESPONSE:

           4.       All applications your adjuster(s) that handled the Claim(s) submitted (or submitted on their
           behalf) for purposes of obtaining a license to adjust claims in the State of Texas that were in effect
           at the time you investigated Plaintiffs claim(s).

           RESPONSE:

           5.     All adjuster(s) resumes for the last 5 years that handled the Claim(s).

           RESPONSE:

           6.     All applications for employment adjuster(s) that handled the Claim(s) submitted for
           purposes of obtaining employment as an adjuster and/or claims handler in the Stale of Texas. This
           request is limited to the 5 years preceding the date of loss at issue in this Lawsuit.

           RESPONSE:

           7.    All documents You relied upon in the adjustment of the claim(s) made the basis of this
           Lawsuit.

           RESPONSE:

           8.     To the extent You made a determination or recommendation regarding depreciation, all
           documents relating to the application of depreciation on-a-commercial property claim(s) in the
           State of Texas for the past 4 years.

           RESPONSE:

           9.      To the extent You made a determination or recommendation regarding overhead and profit,
           all documents relating to the application of overhead and profit on a commercial property claim(s)
           in the State of Texas for the past 4 years.                                                              A f'\




           RESPONSE:
                                                       Page 55 of 58
      Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 60 of 62




10.     All documents or items in Your possession related to the claim(s) made the basis of this
Lawsuit that You did not submit to the insurance company and/or adjusting company assigned to
these claim(s).

RESPONSE
                                                                                                        r. r •
11.    All documents meant to instruct, advise, or guide the handling or adjusting hail and/or
windstorm claims in. the State of Texas for the last 4 years.

RESPONSE:

12.     All of Your training manuals and guidelines in effect at the time ofPlaintiffsclaim(s)used
for software programs utilized in the claim(s) made the basis of this Lawsuit.

RESPONSE:

13.     All documents,relating to any performance reviews or evaluations by the.-carrier.of the
underlying claim(s), whether formal or informal, regarding Your handling of claims arising out of
the storm at issue in this Lawsuit.

RESPONSE:

14.   All documents relating to any Texas Department of Insurance complaints made against
You by an insured related to claims arising out of the storm at issue in this Lawsuit.

RESPONSE:

15.     All contracts, indemnity agreements, and/or confidentiality agreements between You and "~
the insurance company in effect during the handling of claims arising out of the storm at issue in
this Lawsuit.

RESPONSE:

16.    All price lists used by You in handling claims arising out of the storm at issue in this
Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party, You can reference
the vendor and version of the pricelist with a stipulation that it is unmodified.

RESPONSE:

17.     All weather reports regarding wind and/or hail relied upon by You in handling claims
arising out of the storm at issue in this Lawsuit.

RESPONSE:

18.     All correspondence to or from the You and/or the insurance company that issued the policy
regarding modifying/modifications to the unit price cost and the price list You used in handling
Plaintiffs ‘claim(s).                                                                   ..•••>

RESPONSE:
                                            Page 56 of 58
                       Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 61 of 62


          A




: ’              19.    If a claim fonbusiness interruption, loss of income and/or business loss is asserted, all
                 documents used to instruct, advise, guide, inform, educate, or assist provided to any person or
                 defendant(s) in .calculating and/or evaluating business interruption, loss of income and/or business          x ;.r

                 loss damages covered under Plaintiffs policy. This request is limited to the last 4 years.

                 RESPONSE:
      v          20.     If a claim for business interruption, loss of income1 and/or business loss is asserted, all «
          . .*   documents used to instruct, advise, guide, inform, educate, or assist provided to any person, or ■
                 defendants) in calculating and/or evaluating any extra expenses incurred during- the period of
                 business interruption, loss of income and/or business loss covered under Plaintiffs policy. This
                 request is limited to the last 4 years.

                 RESPONSE:

                  21.     If a claim for.business interruption, loss of income and/or business loss is asserted, all •
                 -.'documents prepared1 by any third party used to evaluate Plaintiffs-" clainY($)'in the last' 3 years,
                  regarding, in any way, the investigation of business interruption, loss of income and/or business
                  loss claims.

                 RESPONSE:

                 22.     Your log notes and claim notes relating to the Claim(s).

                 RESPONSE:

                 23.     Your photo sheets and drafts of photo sheets involving the Claim(s).

                 RESPONSE:

                 23.     Your interoffice emails and correspondence that involve the Claim(s).

                 RESPONSE:

                 24.     Your intraoffice emails and correspondence that involve the Claim(s).

                 RESPONSE:

                 25.   Your emails and correspondence to and from any engineer, engineering company
                 employee, and consultant that involve the Claim(s).                                                       i



                 RESPONSE:

                 26.     All Emails and correspondence to and from You relating to the Claim(s).

                 RESPONSE:

                 27.     Therelectronic diary, including the electronic and paper notes made by Your employees
                 relating to the Claim(s).

                                                             Page 57 of 58
                  Case 5:19-cv-00191-DAE Document 1-4 Filed 02/27/19 Page 62 of 62




            RESPONSE:

            28.     Your written procedures or policies (including Documents(s) maintained in electronic -     •
            form) that pertain to the handling of, wind and hail claims in Texas. This request is limited to
            policies and procedures in effect during the date of loss to [present.

            RESPONSE:

      r ' 29.     Your written procedures or policies (including Documents(s) maintained in electronic
          form) that pertain to the handling of, wind and hail claims in Texas. This request is limited to
          policies and procedures in effect during the date of loss to present.

            RESPONSE:

            30. • Your Operation Guides which relate to the handling of wind and hail claims in Texas in
            effect from January 1, 2017 to the present.

            RESPONSE:

t   • •»,   31.    Videotapes, photographs and recordings of the Property.’

            RESPONSE:

            32.    Your photo sheets and photo logs of the Property.

            RESPONSE:

            33.    Your billing statements, including billing detail for handling the Claim(s).

            RESPONSE:

            34.    Your Claim File for the Claim(s).

            RESPONSE:

            35.    All emails and correspondence to and from Catlin Specialty Insurance Company
            employees, McClelland and Hine employees and representatives, and Caliber Forensics
            representatives relating to the Claim.




                                                       Page 58 of 58
